DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 31, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    394
    369
    media_image1.png
    Greyscale
Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannen et al. (5,384,045 “Mannen”) in view of Ferrari et al. (2017/0050479 “Ferrari”).
 Mannen meets all of the limitations of claim 1, i.e., a tyre changing machine comprising a frame 11 restable on a rest surface; a wheel support 20, 42, 28 for locking and setting a rim of a wheel in rotation from which to demount or on which to mount a respective tyre, said wheel support assembly being mounted on the frame Fig. 1; a bead breaking arm 13 having a first end LF connected to the frame; a bead breaking tool 22 connected to a second end of said bead breaking arm and able to carry out the bead breaking operation of the tyre; the bead breaking arm 13 being movable between a disengaged position Fig. 1, in which the bead breaking tool is distanced with respect to the tyre of the wheel to be debeaded, and a working position Fig. 3, wherein said bead breaking tool can engage on said tyre; a drive 70, means e.g., 95, 73 for transmitting drive from the drive to the bead breaking arm Fig. 3; and 2Amendment filed July 31, 2020U.S. Application No. 15/774,949Response to Final Office Actionconnecting means 24 for operatively connecting said means for transmitting the drive to the bead breaking arm Fig. 3, wherein said connecting means are adapted to slidably draw bar 24 sliding back and forth through 76 engage the means for transmitting the drive from the electric motor output drive shaft to the bead breaking arm, wherein one of the threaded means and the counter-threaded means of said means for transmitting the drive is threadingly coupled to the rotating output drive shaft of the electric motor, and wherein said means for transmitting the drive further comprise a striker element adapted to engage with at least one of the connecting means and the bead breaking arm, except for an electric motor having a rotating output drive shaft for moving the bead breaking arm between the disengaged position and the working position and vice versa and for said means for transmitting the drive comprising threaded means to have an external screw-thread and hollow counter-threaded means threadingly coupled with said threaded means such that rotation of the output drive shaft moves the threaded means and the counter-threaded means axially relative to 

    PNG
    media_image2.png
    339
    401
    media_image2.png
    Greyscale
Ferrari teaches a tire changing machine utilizing a motor not shown [0040] to actuate a breaking arm 11 via threaded means 18. Said means for transmitting the drive comprising threaded means having an external screw-thread 18 and hollow counter-threaded means 20 threadingly coupled with said threaded means Fig. 5 such that rotation of the output drive shaft moves the threaded means and the counter-threaded means axially relative to each other, to move the bead breaking arm from the disengaged position to the working position and vice versa [0041]. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Mannen with the electric motor and the transmission means as taught by Ferrari as an alternative means of achieving the same results, known in art, requiring routine experimentations with predictable results, and since doing so would merle amount to simple substitution of one known element for another to obtain predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); See also MPEP 2143 
Regarding claims 2 and 3, PA (prior art, Mannen modified by Ferrari) meets the limitations, i.e., screw-shaped first element 18 and tubular body 20 with a cavity Fig. 5.
18 sliding back & forth; connection element 24 engaging a second portion near the arm of the rod element 18 as modified.
Regarding claim 6, PA meets the limitations, i.e., sleeve shaped connection means 20, Fig. 2 Ferrari.
Regarding claim 7, PA meets the limitations, i.e., grooved socket recess profile connection means 21, Fig. 3 Ferrari.
Regarding claims 8 and 9, PA meets the limitations, i.e., hinged connection means 21 engaging a slot opening in the arm Fig. 2 Ferrari.
Regarding claim 11, PA meets the limitations, i.e., striker being on the second portion near the arm of the rod @ 20, Fig. 3 Mannen.
Regarding claim 12, PA meets the limitations, i.e., selector clutch 33, Figs. 2 and 3 Mannen.


    PNG
    media_image3.png
    366
    215
    media_image3.png
    Greyscale
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 5 above, and further in view of Corghi (5,381,843).
 PA (prior art, Mannen modified by Ferrari) meets all of the limitations of claim 10, as applied to claim 5 above, except for disclosing a connecting means being hinged by a first pin to an intermediate connecting element, which in turn is hinged by a second pin to the bead breaking arm.
Corghi teaches a tire machine a connecting means being hinged by a first pin 163 to an intermediate connecting element washers 161, which in turn is hinged by a second pin 163 to the bead breaking arm 60. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with washers as taught by Corghi as an enhanced and alternative means of coupling the arm to the connection means.
	
Terminal Disclaimer
The terminal disclaimer filed on July 31, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/774,955 (now USP 10828949) has been reviewed and TD is NOT accepted. 
The person who signed the TD is not under the customer number 78198 for this application. Please resubmit TD, no fee is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-3, 5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of USP No. 10,828,949. Although the claims at issue are not identical, they are not patentably distinct from each other because USP`949 discloses a tire changing machine meeting the limitations recited.
Claims 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,828,949 in view of Mannen`045 and Corghi`843.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
With regards to the anticipation rejections, e.g., claim 1, the reference (USP`949) claims recite for a tire changing machine comprising, e.g., in claim 1, a frame 2, at least one bead breaking arm 7, a bead breaking tool 8 connected to said arm, an electric motor 10, means, e.g., rod 18 and screw 24 (22, pulley 21) for selectively transmitting drive from the motor to the arm, first drive mechanism, connecting means 25, Fig. 3 connecting the transmitting the drive to the bead breaking arm, slidably engage the drive transmission means, wherein the rotation of the output of the drive shaft moves the threaded means and the counter threaded means axially relative to each other. It is 
 	With regards to the obviousness rejections, the reference claims 1-12 recites a tire changing machine. It is clear that all of the elements of the instant application claims 4, 6 and 7 are to be found in the reference claim, except for wherein the means for transmitting the drive from the electric motor to the bead breaking arm are adapted to activate in rotation the rod element, externally of which the tubular body is free to slide axially, in a screwing and an unscrewing direction (claim 4) and the connection means to comprise a grooved sleeve-profiled element. Mannen and Corghi teaches a rod element with a threaded portion and a corresponding tubular sleeved portion. The male and female portions of the rod disclosed by Corgi are both free to slide axially in a screwing or unscrewing directions. Mannen and Corghi further disclose a connection means comprising a sleeve-profile element (Corghi, 15) and a grooved profile (Corghi, 112). It would have been obvious, to have provided the machine of the reference claims 1-12 with the arrangement in view of Mannen and Corghi, since combining prior art elements according to known methods yields predictable results.

Conclusion

    PNG
    media_image4.png
    162
    301
    media_image4.png
    Greyscale
Prior art made of record is considered of an interest to applicant’s disclosure. Reynolds is cited to show an invention disclosing a variable speed drivetrain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
February 13, 2021						Primary Examiner, Art Unit 3723